—Judgment unanimously affirmed. Memorandum: We reject defendant’s contention that certain of the conditions of probation imposed by County Court are not related to rehabilitation or are otherwise illegal. The conditions that defendant refrain from the use of alcohol and participate in alcohol treatment are “geared towards rehabilitating [defendant] because [they] relate [] to the correction of the underlying substance abuse problem at the root of defendant’s criminal behavior” (People v Letterlough, 86 NY2d 259, 266; see, People v Berkley, 152 AD2d 788, 789). We conclude that the other conditions challenged by defendant are also reasonably related to his rehabilitation (see, People v Hale, 93 NY2d 454, 462) and supervision (see, Penal Law § 65.10 [3]), and we reject the contention of defendant that the conditions of his probation render the sentence unduly harsh or severe. (Appeal from Judgment of Genesee County Court, Noonan, J. — Assault, 2nd Degree.) Present — Green, A. P. J., Wisner, Pigott, Jr., Hurlbutt and Scudder, JJ.